                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                  CR-08-150-GF-BMM
                Plaintiff,
      vs.

                                                         ORDER
ANTHONY D. MELBOURNE,

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on November 19, 2019. (Doc. 44.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on November 19, 2019.

(Doc. 41.) The United States accused Melbourne of violating his conditions of

supervised release by consuming alcohol on four different occasions. (Doc. 38.)
      Melbourne admitted to all of the allegations at the revocation hearing. (Doc.

41.) Judge Johnston found that Melbourne’s violations warrant revocation, and

recommended that Melbourne be incarcerated for 1 month, with 59 months of

supervised release to follow with the first 60 days of supervised release spent at

Connections Corrections in Warm Springs, Montana. (Doc. 44 at 4.) Melbourne

waived his appeal rights and his right to allocute before the undersigned (Doc. 41.)

      The violations prove serious and warrant revocation of Melbourne’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 44) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Anthony D. Melbourne be

incarcerated for a term of 1 month, with 59 months of supervised release to follow

with the first 60 days of supervised release spent at Connections Corrections in

Warm Springs, Montana.

      DATED this 21st day of November, 2019.
